United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
U.S. POSTAL SERVICE, OSHKOSH CARRIER
ANNEX, Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1616
Issued: February 11, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2020 appellant filed a timely appeal from an August 10, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 10, 2020 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 25, 2020 appellant, then a 65-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral carpal tunnel syndrome (CTS)
causing pain and numbness in the thumbs and hands as a result of factors of his federal
employment, including repetitive motion. He noted that he initially became aware of his
conditions and realized their relationship to his federal employment on March 26, 2018. Appellant
did not stop work.
In a visit note dated June 5, 2020, Dr. Timothy Bergan, an osteopath Board-certified in
occupational medicine, diagnosed arthritis of the carpometacarpal joints of both thumbs as
confirmed by bilateral finger x-ray findings. He opined that the condition was work related and
that appellant could return to work without restrictions, effective immediately.
In a July 6, 2020 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the factual and medical evidence necessary to establish his claim and also
provided a questionnaire for completion. OWCP afforded appellant 30 days to respon d. In the
same letter, it also informed the employing establishment that if he was treated at an agency
medical facility for the alleged medical condition, it must provide treatment notes.
Appellant, in a July 13, 2020 response to OWCP’s development questionnaire, indicated
that his work duties included daily sorting of 2,000 to 3,000 letters and flats of magazines, flyers,
and small catalogs into small one-inch wide openings. He also extracted mail from the case to
place it into trays. Appellant explained that he sometimes had to force mail in and out of the slots
because they were filled too tightly and had a narrow opening. He related that these duties were
extremely repetitive, and he believes this caused great wear and tear to his hands and wrists.
Appellant further noted that, while out on his route, he would open and close mailboxes
repetitively, which was difficult in the winter when the mailboxes were frozen shut. He stated that
he performed all of these activities five to six days per week for 38 years, and an employing
establishment supervisor, M.B., signed in concurrence. Appellant denied any prior similar injuries
or engaging in any activities outside of work which would cause his symptoms. He noted that the
pain had been present for about two years, but decreased when he was off from work for a few
days.
In a July 15, 2020 visit note, Dr. Bergan diagnosed bilateral thumb pain. He indicated that
the cause of appellant’s condition was undetermined, but that he could return to work without
restrictions and would be discharged from care.
By decision dated August 10, 2020, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the injury or events occurred as alleged. It
concluded, therefore, that he had not met the requirements to establish an injury as defined by
FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 7
The employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action.8 Such circumstances as late notification
of injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury and failure to obtain medical treatment may cast doubt on an employee’s
statements in determining whether he or she had established a prima facie claim for compensation.
However, an employee’s statement is of great probative value and will stand unless refuted by
strong and persuasive evidence. 9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed an occupational disease claim alleging that he developed bilateral CTS as
a result of factors of his federal employment. In response to OWCP’s July 6, 2020 development
questionnaire, he described his job duties as repetitive in nature, including sorting 2,000 to 3,000
3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

P.L., Docket No. 19-1750 (issued March 26, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, id.
8

G.J., Docket No. 19-1826 (issued April 28, 2020); R.W., Docket No. 19-0339 (issued July 12, 2019); Mary Jo
Coppolino, 43 ECAB 988 (1992).
9

Id.

3

letters and flats of magazines, flyers and small catalogs per day, which at times required forceful
pulling and pushing with his hands and wrists, and that he also repetitively and forcefully opened
and closed mailboxes on his route that were sometimes frozen shut. Appellant indicated that he
performed these duties five to six days per week for 38 years. The employing establishment did
not refute the job duties of appellant and there are no inconsistencies sufficient to cast serious
doubt on the type of duties he alleged she performed.10 In fact, her Supervisor, M.B. agreed as to
the recitation of the appellant’s duties.
As noted previously, an employee’s statement is of great probative value and will stand
unless refuted by strong and persuasive evidence. 11 Thus, the Board finds that the available
evidence establishes that appellant’s employment duties as a rural letter carrier included repetitive
activities using his hands and fingers.
As appellant has established accepted factors of his federal employment, OWCP must base
its decision on an analysis of the medical evidence. The case will therefore be remanded to OWCP
to analyze and develop the medical evidence of record. 12 Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision on the merits of the claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

See generally T.A., Docket No. 19-1525 (issued March 4, 2020); J.C., Docket No. 18-1803 (issued April 19,
2019); L.S., Docket No. 13-1742 (issued August 7, 2014).
11

R.W., supra note 8; see B.B., Docket No. 12-0165 (issued July 26, 2012); Mary Jo Coppolino, supra note 8.

12

T.A., supra note 10; J.S., Docket No. 19-0381 (issued July 16, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 11, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

